     Case: 3:21-cv-00121-DMB-JMV Doc #: 38 Filed: 09/21/21 1 of 1 PageID #: 171




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

IN THE MATTER OF PARTITIONING
THE PROPERTY OF SKYE DONALD
DAYTON THOMPSON AND ROMY
LYNN THOMPSON

SKYE DONALD DAYTON THOMPSON                                                           PLAINTIFF

v.                                                                 NO.: 3:21-CV-121-DMB-JMV

ROMY LYNN THOMPSON                                                                  DEFENDANT

                                              ORDER

       This matter is before the court following an initial          settlement conference held on

September 20, 2021. This case is STAYED for a period of sixty (60) days from the date of this

order. The deadlines for the response and reply to the pending motion to dismiss [22] will be

extended until ten (10) days and seven (7) days, respectively, after the stay is lifted.

       SO ORDERED, this, the 21st day of September, 2021.

                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
